Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 9/24/21, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 by including the subject matter of claim 6 regarding formula 1.  Claim 6 has been amended to remove the limitations of formula 1.  The amendments have caused the previously relied upon prior art rejections to Kim et al. (10-2017-0140855) to be withdrawn.  However, new grounds of rejection, which are the result of these amendments appear below. 

Specification
	The specification is objected to.  Specifically, Applicants originally filed specification does not recite the subject matter of originally filed claim 13.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6, from which is claim 7 depends, has removed variables R10, R20, and R30.  As such, the presence of these variables in claim 7 renders the claim indefinite as it is unclear whether or not claim 7 requires embodiments of claims 1, 6 and 7, or if claim 7 was meant to only further limit formula 2 of claim 6.  The same can be said for claim 8.  Correction and/or clarification is requested.
Claim 8 is additionally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8 makes several references to variables which are not defined in claim 6, including, but not necessarily limited to, variable L10, L20, R10, R20, and R30 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 has been amended such that the host material satisfies chemical formula 1 of originally filed claim 6.  This limits the host material in claim 1.  Claim 4 allows for the host material to be selected from those which fail to further limit claim 1.  This includes the amine-based compound comprising a hole transporting unit, an electron transporting host comprising an electron transporting unit, and a bipolar host comprising both a hole and electron transporting unit.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 has been amended such that the host material satisfies chemical formula 1 of originally filed claim 6.  This limits the host material in claim 1.  Claim 5 allows for the host material to comprise an electron transporting unit selected from those recited.  However, none of these groups are permitted based on the limitations of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO-2017/164632, publication date 9/28/17).  The English language equivalent US 2019/0106390 will be relied upon for citation purposes.
Claims 1, 2 and 6: Lee et al. teaches compounds for organic electric elements and electronic devices comprising the same.  Table 8 is drawn to an organic light emitting diode using a first host and a second host at various mixing ratios.  Examples (105) through (108) employs a mixed host where the first host is a compound of formula (2-5) and the second host is a compound of formula (3-61).  Compound 2-5 as taught by Lee et al. (on page 26) has the same specification.  As applied to formula 1 of claim 1, compound 2-5 of Lee et al. anticipates formula 1 of claim 1 with variable L10 equal to a p-phenylene group, variable a10 equal to 1, variable R10 equal to an N-phenylcarbazolyl group, variable b10 equal to 1, variable a20 equal to zero, variable R20 equal to a 9,9-dimethylfluorenyl group, variable b20 equal to zero, variable L30 equal to a p-phenylene group, variables a30 equal to 1, variable R30 equal to a phenyl group, and variable b30 equal to 1.  The p-phenylene groups of L10 and L30 anticipate formula 3-1 of claim 1 with variable d4 equal to 4 and all Z1 groups equal to hydrogen.  The N-phenylcarbazoyl group as variable R10 in compound 2-5 of Lee et al. anticipates formula 5-13 of claim 1 with variable e3 equal to 3, variable e4 equal to 4, all variables Z31 and Z32 are all equal to hydrogen, variable Y31 is equal to N(Z36) with Z36 equal to a phenyl group.  
Compound 3-61 of Lee et al. has the structure 
    PNG
    media_image1.png
    212
    267
    media_image1.png
    Greyscale
.  As applied to formula 2 of claim 6, varaible Ar10 is a C8 heterocyclic group comprising one  electron depleted nitrogen containing ring (the quinazolinyl moiety above).  Varaible R50 is equal to phenyl, variable b50 is equal to 1, varaible c40 is equal to 1, variable a40 is equal to zero, 40 is equal to a C22 heteroaryl group, and variable b40 is equal to 1.  As such, compound 3-61 of Lee et al. anticipates formula 2 of claim 6. 
While Lee et al. does not explicitly teach an organic light-emitting device which satisfies equations 1 and 2 of claim 1, and equation 3-1 of claim 2.  However, because Lee et al. explicitly teaches an emission layer comprising a first host which anticipates formula 1 of claim 1 and a second host which anticipates formula 2 of claim 6, it would be expected that hole-only devices and electron-only devices which are prepared according to claim 1 which relies on the emission layers taught by Lee et al. in Table 8 would satisfy the numerical limitations of equations 1, 2 and 3-1 as recited in claims 1 and 2.  This is due to the fact that the properties of a chemical composition are tied to the chemical structures of the ingredients present in the composition.  Lee does teach that the 
Claim 3: The device examples taught in table 8 of Lee et al. are comprised of two types of host material, thereby anticipating claim 3.
Claims 4 and 5: The device examples taught in table 8 of Lee et al. are comprised of a hole transporting host and an electron transporting host.  The hole-transporting host material in examples (105)-(108) satisfies formula 1 and comprises a carbazole group and a fluorene group which are hole transporting units satisfying claim 5.  The electron transporting host material in examples (105)-(108) satisfies formula 2 and comprises a quianoline group which is an electron transporting unit satisfying claim 5.
Claim 7: In compound 3-61 as tuaght by Lee et al. has, variable R40 has the structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  This structure anticipates formula 4-12 of claim 7 with variable Y12 equal to S, and variable Y11 equal to N.  The asterisk represents the bond to the quiazolinyl group and claim 7 requires that any carbon atom or nitrogen atom in the partial structures of claim 7 is a binding site to an adjacent atom. 
	Claims 9 and 10: All of the exemplified light-emitting devices taught by Lee et al. include a phosphorescent dopant material, which is employed in a smaller amount than the first and second host materials combined, thereby anticipating claims 9 and 10 (paragraph 0229).
401 being a ligand satisfying formula 402, variable xc1 being equal to 2, variable L402 being an organic ligand (acetylacetonate), and variable xc2 being equal to 1.  In the 1-phenylisoquinolyl ligand variables X403 and X404 are linked via single bond, X401 is C, X402 is N, X406 is a single bond, and rings A401 and A402 are equal to benzene and quinoline rings, respectively.
	Claim 12: In the devices taught in table 8 of Lee et al., the first electrode is an anode (ITO), the second electrode is a cathode (Al), and the device further comprises a hole transport region between the anode and the emission layer, and an electron transport region between the emission layer and the cathode.  The hole transport region includes a hole injection layer and a hole transport layer and the electron transport region includes a hole blocking layer, an electron transport layer and an electron injection layer, thereby anticipating claim 12 (paragraph 0229), which is the same device structure with the only difference being the content of the emission layer. 
Claim 13: Claim 13 recites that the hole transport region comprises a hole transporting host and that the electron transport region comprises an electron transporting host.  Applicants specification does not go into any detail as to what this embodiment actually refers to.  It is submitted that the hole transport region taught by Lee et al. necessarily comprises a hole transport material and its presence (even if present at 100 wt% in a particular hole transport layer) would qualify as a hole transporting host.  The same can be said for any material present as an electron transport material. 
	Claim 16: The electron transport region in the devices taught by Lee et al. includes a metal-containing material (Alq3), thereby anticipating claim 16.
	Claim 17: The electron injection layer in the devices taught by Lee et al. are in direct contact with the Al cathode, thereby anticipating claim 17.
Claim 18: The electron injection layer is comprised of LiF, which is an alkali metal compound, thereby anticipating claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2017/164632) in view of Lee et al. (WO 2018/012780) as applied to claims 1 and 12 above.  The English language equivalent (US 2019/0229271) will be relied upon for citation purposes.
Lee et al. teaches organic light emitting devices which includes the layer sequence shown in Figure 1.  In Figure 1 of Lee et al, the device includes an emission-auxiliary layer located between the hole transport layer and the emission layer.  Additionally, the emission auxiliary layer is in direct contact with the emission layer.  While Lee et al. does not explicitly teach that the emitting auxiliary layer includes an amine-based compound as required by claim 14, it would have been obvious to one having ordinary skill in the art to have included such a compound given the teachings of Lee ‘271.  Both Lee et al. teachings are combinable as they are from the same field of organic electroluminescent devices.  Lee ‘271 teaches that the inclusion of an auxiliary emission layer comprising an amine-based compound serves to improve the efficiencies and lifetimes of the organic electroluminescent devices taught therein (Table 10 of . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2017/164632) as applied to claim 1 above.
While the device examples of Lee et al. are comprised on only one emission layer, Lee et al. does teach that one WOLEDs may be prepared which employ the emission layers taught therein.  WOLEDs include embodiments where three emission layers (red, green, and blue) are stacked in tandem (paragraph 0131).  Given this teaching, it would have been obvious to one of ordinary skill in the art to prepare a light-emitting stack comprising two or three emitting units which collectively emit mixed light, thereby satisfying claims 19 and 20. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2017/164632) in view of Kim et al. (US 2017/0186978), as applied to claim 1 above.
Lee et al. teaches that the organic electroluminescent devices taught therein may be used for the manufacture of display devices such as cellphones, PDAs, game players, PCs, and TVs (paragraph 0133).  These display devices are known to require flat-panel display technology.  It is well-known in the prior art that flat panel display devices include a thin film transistor which comprises source and drain electrodes, an active layer, and a light emitting device.  One example is described in Kim et al. (paragraph 0435).  One having ordinary skill in the art understands that employing flat panel display devices such as those taught by Lee et al. would rely on the technology described in Kim et al. (‘978), thereby satisfying the limitations of claim 21.  The use of TFT technology for the operation of flat panel devices has been known in the art for quite some time and does not involve an inventive step.

Claims Free From Prior Art Rejections
	Claim 8 is not subject to any prior art rejections.  Neither the Kim et al. references cited above, or any of the references of record, teach or suggest emission layers which satisfy the structural limitations for both the first host and second host as recited in claim 8. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766